internal_revenue_service department of the treasury index no number info release date cid washington dc person to contact elliot m rogers id no telephone number refer reply to cc dom it a - cor date date dear this is in response to your letter dated date in which you requested clarification of fringe benefit issues for employer_provided vehicles your letter states that a state fire marshal and two assistants have offices located in a state office building and four field employees have offices located only in their homes at least two of the office building employees and the four employees with home offices are permanently assigned state vehicles for business use only you do not say whether the assigned state vehicles are clearly marked fire vehicles sometimes the office building employees are required to travel from their homes to the office more than one time on the same day come in on holidays and weekends and at other times must go to a fire scene to investigate without ever traveling to the office the employees working from their homes often are required to travel to inspect buildings for fire safety or to investigate a fire while your letter asks several questions concerning these fact situations you did not request a letter_ruling under the procedure set forth in revproc_2000_1 2000_1_irb_4 copy enclosed accordingly we are able to provide general information only sec_61 of the internal_revenue_code the code provides that gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items unless specifically excluded by law sec_132 provides in certain situations for employees to exclude from income the value of employer-provided vehicles sec_1_132-5 of the treasury regulations in pertinent part provides that percent of the value of the use of a qualified_nonpersonal_use_vehicle as described in sec_1_274-5t of the temporary treasury regulations is excluded from gross_income as a working_condition_fringe sec_1_274-5t and sec_1_274-5t provide that qualified nonpersonal use vehicles include clearly marked police and fire vehicles for example a police or fire vehicle is clearly marked if through painted insignia or words it is readily apparent that the vehicle is a police or fire vehicle a marking on a license plate is not a clear marking for this purpose cor therefore if an employee uses an employer-provided state vehicle which is a qualified_nonpersonal_use_vehicle the value of the vehicle is excluded from gross_income as a working_condition_fringe the following information may be helpful if an employee uses an employer-provided state vehicle which is not a qualified_nonpersonal_use_vehicle sec_1_61-21 provides that an employee must include in gross_income the amount by which the fair_market_value of a fringe benefit exceeds the sum of the amount if any paid for the benefit by or on behalf of the recipient and the amount if any specifically excluded from gross_income by another section of the code therefore for example if the employee pays fair_market_value for what is received no amount is includible in the gross_income of the employee however as a further example if an employee only pays a flat amount which does not equal the fair_market_value for what is received the employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the flat amount_paid and the amount if any specifically excluded from gross_income by another section of the code in general the determination of the fair_market_value of a fringe benefit must be made before subtracting out the amount if any paid for the benefit and the amount if any specifically excluded from gross_income by another section of the code sec_132 provides that gross_income shall not include any fringe benefit which qualifies as a working_condition_fringe sec_132 defines the term working_condition_fringe as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 trade_or_business_expenses or depreciation sec_1_132-5 provides that the value of an employer-provided vehicle that is attributable to an employee’s business use of that vehicle is excludable from the employee’s income as a working_condition_fringe provided the business use is adequately substantiated in accordance with sec_274 and its regulations see generally sec_1_274-5t and sec_1_274-6t sec_1_132-5 provides that the working_condition_fringe exclusion for_the_use_of an employer-provided vehicle is determined based upon substantiated business mileage the value that is attributable to an employee’s personal_use or unsubstantiated business use of such vehicle must be included in the employee’s gross_income sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_262 and its regulations however provide that except as otherwise expressly provided no deduction is allowed for personal living or family_expenses including the costs of commuting to the taxpayer’s place of business or employment cor revrul_99_7 1999_5_irb_4 copy enclosed provides in general that daily transportation_expenses incurred in going between a taxpayer’s residence and a work location are nondeductible personal commuting expenses however daily transportation_expenses are deductible under the specific circumstances described in the ruling for example the ruling holds that if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance the ruling also holds that if a taxpayer’s residence is the taxpayer’s principal_place_of_business within the meaning of sec_280a the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location in the same trade_or_business regardless of whether the other work location is regular or temporary and regardless of the distance under sec_280a a residence may be considered the taxpayer’s principal_place_of_business if a portion of the dwelling_unit is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer in the case of an employee the exclusive use referred to in the preceding sentence must be for the convenience of his employer thus in general the value of the use of a state vehicle for business purposes including those trips described in revrul_99_7 for which the taxpayer may deduct his or her expenses is excluded as a working_condition_fringe while the value of the use of the vehicle for personal purposes including commuting must be included in the employee’s gross_income treasury regulations provide for the following three special rules for valuing employer- provided automobiles each rule has special requirements and conditions which must be met for the rule to be applicable in general sec_1_61-21 of the treasury regulations provides for the automobile lease valuation rule lease value is taken from a table in the regulations e of the treasury regulations provides for the vehicle cents-per-mile valuation rule personal miles included in income at fixed rate per mile and sec_1_61-21 of the treasury regulations provides for the commuting valuation rule dollar_figure included in income per one-way commute sec_1_61-21 of the treasury regulations additionally provides that if the vehicle special valuation rules of sec_1_61-21 e and f of the treasury regulations do not apply with respect to an employer-provided vehicle the value of the availability of that vehicle is determined under the general valuation principles set forth in that section in general that value equals the amount that an individual would have to pay in an arm’s length transaction to lease the same or comparable_vehicle under the same or comparable conditions in the geographic area in which the vehicle is available for use cor under the foregoing authorities and the general principles of revrul_99_7 for each trip that an employee uses an employer-provided state vehicle which is not a qualified_nonpersonal_use_vehicle to commute between the residence and a work location the value of the use of the vehicle for the commute is attributable to the employee’s personal_use of such vehicle and must be included in the employee’s gross_income consequently an employee may have more than one commute on a particular day the commuting valuation rule set forth in sec_1_61-21 to determine the value of the commute may apply if the criteria described therein are satisfied if however for a particular trip an employee satisfies the specific circumstances described in revrul_99_7 under which the employee incurred trip expenses that would be deductible the transportation_expenses incurred upon departing the residence are a working_condition_fringe and the value of the use of the vehicle for that trip is excluded from the employee’s gross_income i hope the above information is helpful if we may be of further assistance please contact elliot rogers of my office at enclosure sincerely deputy assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch
